Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard O. Bartz on May 11, 2022.

The application has been amended as follows: 
In the specification:
Paragraph 1, line 2, inserted --, now U.S. Patent No. 11,105,144-- following “2019”

In the claims:
Claim 2,
	Line 5, inserted --and being-- following “openings” and inserted --wall-- following “body”
	Line 6, inserted --first-- following “of”
	Line 13, inserted --and being-- following “openings” and inserted --wall-- following “body”

Claim 3,
	Line 32, changed “first end portions,” to --a first end portion and a second end portion opposite the first end portion, wherein the first end portion includes--
	Line 33, inserted --the second end portion includes-- following “and” and changed “end portions” to --edge--
	Line 34, changed “second end portions,” to --a third end portion and a fourth end portion opposite the third end portion, wherein the third end portion includes--, inserted 
--the fourth end portion includes-- following “and”, and changed the last occurrence of “second end” to --third edge--
	Line 35, deleted “portions of the second body”
	Line 37, changed “engageable” to --engaged--
	Line 39, inserted --the second wall of-- following “with”
	Line 41, changed “engageable” to --engaged--
	Line 42, inserted --the fourth wall of-- following “with”

Claim 4,
	Line 3, inserted --apart-- following “spaced”
	Line 4, inserted --wall-- following the first occurrence of “body”
	Line 5, inserted --wall-- following “body”
	Line 7, inserted --apart-- following “spaced”
	Line 11, inserted --apart-- following “spaced”
	Line 12, inserted --wall-- following the first occurrence of “body”
	Line 14, inserted --wall-- following “body”
	Line 16, inserted --apart-- following “spaced”

Claim 6,
	Line 4, inserted --apart-- following “spaced”
	Line 6, inserted  --apart-- following “spaced”

Claim 9,
	Line 5, deleted both occurrences of “assembly”
	Line 7, deleted “assembly”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634